DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 07/21/2021 is acknowledged.
Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2021.

Allowable Subject Matter
Claims 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Fransham et al. (Pub. No. US 2018/0223202) disclose a method of admixing hydrocarbon liquids from a plurality of tanks (2 & 6) into a single pipeline (Fig. 1) to provide in-line mixing thereof, the method comprising: permitting a first hydrocarbon fluid to flow from a first tank (2) to a first output pipe (1); pumping (7), at a pressure, a second hydrocarbon fluid from a second tank (6) to a mixing pipe (5); admixing the first hydrocarbon fluid from the first output pipe (1) and the second hydrocarbon fluid from the mixing pipe (5) in a blended fluid pipe (Fig. 1) to create a blended fluid; determining, via one or more controllers (24), 
Fransham et al. does not render obvious in combination with the other claim limitations wherein a first hydrocarbon flow rate of the first hydrocarbon fluid in the first output pipe based on a blended fluid flow rate of the blended fluid through a blended fluid pipe flow meter and a second hydrocarbon flow rate of the second hydrocarbon fluid through a tank flow meter; comparing, via the one or more controllers, a ratio of the second hydrocarbon flow rate and the first hydrocarbon flow rate to a pre-selected set point ratio; and controlling, via the one or more controllers, the pressure of the second hydrocarbon fluid to modify the second hydrocarbon flow rate and drive the ratio toward the pre-selected set point ratio..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753